DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.

	 		       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurikawa (US 8810543 B1) in view of Kim et al. (US 2016/0334930 A1).
  	As to claim 25, Kurikawa teaches a touch sensor panel (121 in Fig. 2; 329 in Fig. 3A) comprising:
 	 a first layer including a plurality of electrodes of a first type (222 in Fig. 2; 321-328 in Fig. 3A)
 wherein the electrodes of the first type are configured to, during a first time period, operate as 
mutual capacitance drive electrodes (col. 6, lines 13-16: mutual capacitance: col. 6, lines 24-35;
 col. 7, lines 31-33: mutual capacitance); and 
  	a second layer including a plurality of electrodes of a second type (223 in Fig. 2; 311-320 in Fig. 
3A) overlapping with the electrodes of the first type (222 in Fig. 2; 321-328 in Fig. 3A), wherein the 
plurality of electrodes of the second type are arranged in one or more rows and columns (Fig. 2 show 
electrodes 223 are arranged in one or more rows and columns; Fig. 3A shows 311-320 are arranged in 
one or more rows and columns), and a respective row or column of the one or more rows and columns 
in the second layer includes at least a first electrode and a second electrode of the second type (Fig. 2 
shows a respective column of the one or more rows and columns in the second layer includes at least a 
first electrode and a second electrode 223; Fig. 3A shows a respective column of the one or more rows 
and columns in the second layer includes at least a first electrode and a second electrode (315-317)), 
and the first electrode and second electrode are configured to: 
 	during the first time period, operate as a combined mutual capacitance sense electrode 
comprising the first electrode and the second electrode coupled to a same sensing circuitry (see Fig. 2: electrodes 223 coupled to a same sensing circuitry; col. 6, lines 13-16: mutual capacitance sensed by selecting every available combination of TX and RX electrode 223 using multiplexer 213; see Fig. 3A: electrodes 315-317 coupled to same sensing circuitry: col. 7, lines 31-33; col. 8, lines 49-57: controller 310 transmits the capacitance values for the intersections between sensor elements 315-317 and 327-328 to the master controller); and 
 	during a second time period, operate as self-capacitance electrodes that are sensed individually (col. 3, lines 25-28: measuring changes in self capacitance associated with each row or column sensor element; col. 3, lines 60-62: self capacitance of each sensor in sensor array 121 is measured; col. 7, lines 33-34: self capacitance measurements), but does not explicitly disclose sensed individually by different sense circuitry.
 	However, Kim et al. teaches sensed individually by different sense circuitry ([0037]: self-capacitance type touch panel includes plurality of touch detection circuits;[0042]: touch detection circuit units 1010, 1180, 1190, 1200, 2210, 2220, 2230, 2400).         .
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurikawa in view of Kim et al. with the feature of sensing individually by different sense circuitry as taught by Kim et al. in order to provide continuous touch sensitivity.

 	As to claim 26, Kurikawa in view of Kim et al. teaches the touch sensor panel of claim 25, 
wherein: during the first time period, the plurality of electrodes of the second type in the respective row 
or column are sensed with the same sense circuitry (Kurikawa, see Fig. 2; col. 6, lines 13-16: mutual 
capacitance sensed by selecting every available combination of TX and RX electrode 223 using 
multiplexer 213; see Fig. 3A; col. 7, lines 31-33; col. 8, lines 49-57: controller 310 transmits the 
capacitance values for the intersections between sensor elements 315-317 and 327-328 to the master 
controller).

 	As to claim 27, Kurikawa in view of Kim et al.  teaches the touch sensor panel of claim 26, 
wherein: the plurality of electrodes of the first type are arranged in columns along a vertical axis 
(Kurikawa, 222 in Fig. 2 are arranged in columns along a vertical axis; 321-328 in Fig. 3A are arranged in 
columns along a vertical axis), a given column of electrodes of the first type includes a plurality of 
individually addressable electrodes of the first type (Kurikawa, col. 5, lines 61-66: TX signal 224 is applied 
to each electrode 222), and during the first time period, the plurality of individually addressable 
electrodes of the first type in the given column are driven with the same drive signal (Kurikawa, col. 5, 
lines 61-66: TX signal 224 is applied to each electrode 222).

 	As to claim 28, Kurikawa in view of Kim et al.  teaches the touch sensor panel of claim 27, 
wherein the plurality of electrodes of the first type and the plurality of electrodes of the second type are 
grouped to form a plurality of super nodes on the touch sensor panel (Kurikawa, col. 6, lines 13-16: 
mutual capacitance associated with each intersection between TX and RX electrode; col. 6, lines 36-38; 
col. 7, lines 19-26), and each super node is individually operable to perform independent touch sensing 
operations (Kurikawa, col. 6, lines 13-16: mutual capacitance associated with each intersection between 
TX and RX electrode; col. 6, lines 36-38; col. 7, lines 19-26).

Response to Arguments
Applicant’s arguments with respect to claim(s) 25-28 have been considered but are moot in view of the new ground(s) of rejection.
 With regards to claim 25, applicant argues that “Kurikawa fails to teach or suggest a first electrode and a second electrode that combine as a combined mutual capacitance sense electrode.” Examiner respectfully disagrees.  Note that the claim recites that “a combined mutual capacitance sense electrode comprising the first electrode and the second electrode coupled to a same sensing circuitry”. Therefore, Kurikawa teaches “the first electrode and second electrode are configured to: during the first time period, operate as a combined mutual capacitance sense electrode 
comprising the first electrode and the second electrode coupled to a same sensing circuitry” (see Fig. 2: electrodes 223 coupled to a same sensing circuitry; col. 6, lines 13-16: mutual capacitance sensed by selecting every available combination of TX and RX electrode 223 using multiplexer 213; see Fig. 3A: electrodes 315-317 coupled to same sensing circuitry: col. 7, lines 31-33; col. 8, lines 49-57: controller 310 transmits the capacitance values for the intersections between sensor elements 315-317 and 327-328 to the master controller), as recited in the claim. 
 	 

Allowable Subject Matter
Claims 1-20, 24, and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 29 and 30, the prior art of record does not disclose applicant’s claimed invention (applicant’s remarks on 10/07/2022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624